DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of the response filed on 1 November 2021, where:
Claims 21 has been amended;
Claims 29 and 30 added;
Claims 1-20 and 22-28 are cancelled;
A new Figure 8 has been added.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
A clean copy of the Specification follows below.
IN THE SPECIFICATION
Related Application
This application claims the benefit under 35 U.S.C. §119(e) of U.S. Provisional Patent Application Serial Number 63/100,493 titled "...a shopping cart having one, two, or three side panels fold down 180 degrees..." filed on March 16, 2020, the entire contents of which are incorporated herein by reference. 
Field of the Invention

Background
The traditional metal, plastic, and plastic-hybrid framed shopping cart is used by millions of people worldwide to accumulate their goods while shopping as well as to unload their goods into their vehicle. Loading goods into the shopping cart requires the consumer to hoist them over top of the side panel of the cart and drop the goods into the cart bin. For heavier items, the traditional shopping cart requires the consumer to bend over and place them on the rack under the cart. This of course, assumes that the heavier item is small enough to fit into the bottom shelf space provided by the cart. 

Unloading the goods is equally burdensome requiring the user to bend over the side panels, reach into the cart, and hoist the goods out from overtop of the panels. Loading and unloading heavy items such as milk gallons and large packs of water into the shopping cart becomes problematic for a large segment of the public that may not be tall enough to hoist a heavy item overtop of the panels. It is also problematic for elderly and fragile segments of the public that lack the necessary strength or agility to perform this movement. There exists a need in the art for a shopping cart that accommodates 2these affected shoppers. There exists a need in the art for an improved shopping cart and associated methods. 

This background is provided to reveal information believed by the applicant to be of possible relevance to the present invention. No admission is made as to prior art and nothing within the background should be construed as prior art against the present.
 
Summary of the Invention 
Embodiments of the invention are directed to an improved shopping cart including a first side panel, a second side panel, a front panel, a bottom panel, and end panel with a plurality of fastening members attached to the outer frame of the first side panel, second side panel, and end panel. It may include a plurality of rotation facilitating members attached to the outer frame of at least one of the first side panel, second side panel and end panel. The end panel is removably attached to at the first side panel, second side panel, and bottom panel. Furthermore, at least one of the first side panel, second side panel, and end panel is rotatable and removable with respect to the improved shopping cart. 

In some embodiments, the first side panel and second side panel and the end panel are rotatable along hardware including magnets fixed around a bottom frame of the shopping cart. Furthermore, the upper frame of the first side panel, second side panel, and end panel are removably attached to the first side panel and second side panel, front panel, end panel via hardware including magnets fixedly attached to an upper end of the first side panel and second side panel, front panel, and end panel respectively. 

In some embodiments, the first side panel and second side panel and the end panel are rotatable along a bottom coil. Furthermore, the side panels and the end panel may be removably attached to the first side panel and second side panel and end panel via magnets attached to the upper end of the first side panel, second side panel, and end panel respectively. 

In some embodiments, the first side panel and second side panel and the end panel are rotatable along a plurality of bottom rotatable members. In this embodiment, the end panel may be removably attached to the first side panel and second side panel via without limitation with bolts, latches, clamps attached to the upper end of one of the first side panel, second side panel, and end panel. 
 
In some embodiments, the first side panel, second side panel, and end panel are rotatable along at least one hinge fixedly attached to one of the first side panel, second side panel, bottom panel, and end panel. Also, the side panels and the end panel may be removably attached to the upper frame of the first side panel, second side panel, and end panel via a plurality of magnets fixedly attached thereon. 

In some embodiments, the rotation facilitating members are comprised of at least one of bottom magnets, a bottom coil, bottom hinges, and closed loops fixed on a bottom frame of the improved shopping cart. 
5 
Other embodiments of the present invention include a shopping cart improvement kit including a plurality of magnets, a plurality of fasteners, and a shopping cart panel.
 

Brief Description of the Drawings 
FIG. 1A is a front perspective view of the improved shopping cart with adjustable end panel illustrated in a closed position according to an embodiment of the invention. 
FIG. 1B is a front perspective view of an improved shopping cart with end panel opened from the panel top and attached at the panel bottom by bottom closed loops according to an embodiment of the invention. 

FIG. 1C is a front perspective view of an improved shopping cart with end panel opened from the panel top and attached at the panel bottom by a bottom coil according to an embodiment of the invention. 

FIG. 1 D is a front perspective view of an improved shopping cart with end panel opened from the panel top and attached at the panel bottom by a plurality of magnets according to an embodiment of the invention. 

FIG. 2A is a front perspective view of an improved shopping cart with end panel opened from the panel top and attachable by a top clip that is attached at the panel bottom by a plurality of magnets according to an embodiment of the invention. 

FIG. 2B is a front perspective view of the improved shopping cart with end panel opened from the side and attached by a plurality of side magnets according to an embodiment of the invention. 

FIG. 2C is a front perspective view of the improved shopping cart with end panel opened from the side and attached by a plurality of side hinges according to an embodiment of the invention. 

FIG. 2D is a front perspective view of the improved shopping cart with end panel opened from the side and attached by a single side hinge according to an embodiment of the invention. 

FIG. 3A is a front perspective view of the improved shopping cart with end panel consisting of magnetic panes attached to a side hinge in the closed position according to an embodiment of the invention. 

FIG. 3B is a front perspective view of the improved shopping cart with end panel consisting of magnetic panes attached to a side hinge in the open position according to an embodiment of the invention. 
FIG. 3C is a front perspective view of the improved shopping cart with end panel consisting of magnetic panes only in the closed position according to an embodiment of the invention. 

FIG. 4A is a side perspective view of the improved shopping cart with adjustable side panel illustrated in a closed position according to an embodiment of the invention. 

FIG. 4B is a side perspective view of the improved shopping cart with adjustable side panel illustrated in an open position according to an embodiment of the invention. 

FIG. 4C is a side perspective view of the improved shopping cart with adjustable side panel illustrated in an open position and attached at the panel bottom by a bottom coil according to an embodiment of the invention. 
FIG. 4D is a side perspective view of the improved shopping cart with side panel opened from the panel top and attached at the panel bottom by a plurality of magnets according to an embodiment of the invention. 

FIG. 5A is a side perspective view of the improved shopping cart with at least three adjustable panels in the closed position according to an embodiment of the invention. 

FIG. 5B is a side perspective view of the improved shopping cart with at least three adjustable panels with end panel opened according to an embodiment of the invention. 

FIG. 5C is a side perspective view of the improved shopping cart with at least three adjustable panels with side panel opened according to an embodiment of the invention. 

FIG. 5D is a side perspective view of the improved shopping cart with at least three adjustable panels with side panel and end panel opened according to an embodiment of the invention. 

FIG. 5E is a side perspective view of the improved shopping cart with three adjustable panels with all three panels opened according to an embodiment of the invention. 

FIG. 6A is a front perspective view of different types of magnets used in the improved shopping cart according to an embodiment of the invention. 

FIG. 6B is a front perspective view of an end panel used in the improved shopping cart according to an embodiment of the invention. 

FIG. 6C is a front perspective view of a side clip used in the improved shopping cart according to an embodiment of the invention. 

FIG. 6D is a front perspective view of a closing latch hook used in the improved shopping cart according to an embodiment of the invention. 

FIG. 6E is a front perspective view of different types of magnets used in the improved shopping cart according to an embodiment of the invention. 

FIG. 7 is a top perspective view of an improvement kit used to transform a shopping cart according to an embodiment of the invention. 

FIG. 8 shows the front panel rotated downward up to 270 degrees in an open position to permit the cart to be positioned to the edge of the trunk of a vehicle to facilitate the unloading of heavy or supersized goods from the cart by sliding the goods in lieu of lifting the goods.  By way of non-limiting examples, the trunk of the vehicle in Figure 8 may be exchanged with surfaces such a kitchen pantry, warehouse shelves, containers, to load and unload heavy or supersized items to and from the improved shopping cart.

8 
Detailed Description of the Invention 

The present invention will now be described in detail with reference to the accompanying drawings. The embodiment descriptions are illustrative and not intended to be limiting in any way. Other embodiments of the invention will readily suggest themselves to persons with ordinary skill in the art after having the benefit of this disclosure. Accordingly, the following embodiments are set forth without any loss of generality and without imposing limitation upon the claimed invention. 

Directional terms such as "top" "bottom" "right" "left" and other like terms are used for the convenience of the reader in reference to the drawings. Additionally, the description may contain terminology to convey position, orientation, and direction without departing from the principles of the present invention. Such positional language should be taken in context with the represented drawings. 

Quantitative terms such as "generally" "substantially" "mostly" and other like terms are used to mean that the referred object, characteristic, or quality constitutes a majority of the referenced subject. Likewise, use of the terms such as first and second do not necessarily designate a limitation of quantity. Such terms may be used as a method of describing the presence of at least one of the referenced elements or may provide a means of differentiating orientation. The meaning of any term within this description is dependent upon the context within which it is used, and the meaning may be expressly modified. 

An improved shopping cart, hereinafter the cart 100, will be described in more detail. The cart 100 may include an inside bed panel 137 perpendicular to, and surrounded by a first side panel 101, a second side panel 102, a front panel 103 and an end panel 104. A cart handle 108 may extend distally from a front portion of the cart 100 proximate the front panel 103. 

In one embodiment the cart 100 may include a rotational end panel 104 that may rotate along the bottom panel utilizing a plurality of rotation facilitating members 106. In this embodiment, the rotation facilitating members 106 may be a plurality of closed loops 106a that encircle both a lower frame axis and a portion of the frame of the inside bed panel 137 proximate thereto. 
9 
The magnets may be of Neodymium, Alnico, Ceramic or Cobalt and in some embodiments may include a coating made of plastic, zinc, or the like. The cart side panels 101 and 102 and end panel 104 may be magnetically and removably attached via the attraction between the cart metal frame of the panels 101, 102, 104 and upper magnets 105a. The types of magnets that may be used with the improved cart 100 may vary depending on need, preference and circumstance. These magnets may include semicylindrical magnets 623 and channel, cylinder, or block magnets. These magnets may be structured to easily fit on the bars of a cart 100. Therefore, these magnets may be used to easily convert a traditional shopping cart to an improved cart 100. 

In either embodiment, the cart 100 may transition from a closed position to an open position when the side panels 101, 102 and the end panel 104 are removed from the cart bed top- 137 and are rotated vertically to a 270 degrees angle along the bottom axis of side panels 101,102, and end panel. 

Like other embodiments, the end panel 104 may be removed in its entirety from the end of the cart 100. 

FIG. 1 5E illustrates another embodiment whereby the rotation facilitating members 106 may be coils 106b. The coils 106b may be made of any number of durable and malleable material that may wrap around a lower frame axis of the end panel 104, side panels 101, 102 and the respective edges of the inside bed panel 135 proximate thereto. The coil 106b material may be at least one of spiraled metal, plastic, metal coated with plastic, fiber, a hybrid thereof, and the like. 

FIG. 2 illustrates an embodiment whereby three panels including the first side panel 101, second side panel 102, and the end panel 104 may be rotatable along the respective perimeter of the inside panel 137. As shown, there may be a plurality of lower magnets 106c horizontally oriented along the inside panel 137 that may removably engage bottom frame portions of the first side panel 101, the second side panel 102 and the end panel 104. At the front panel 103 may be upper block magnets 105a vertically oriented along the side edges of the first side panel 101, the second side panel 102, and the end panel 104. More particularly, in some embodiments, the front panel 103 and the end panel 104 may include upper magnets 105a on either of their respective sides that include surfaces structured to receive side edges of the first side panel 101 and the second side panel 102. These upper magnets 105a may removably secure the first side panel 101 and second side panel 102 in their upright positions when needed. Likewise, these upper magnets 105a may secure the end panel 104 in an upright position when the side panels 101 and 102 are secured in an upright position via an upper magnet 105a on the front panel 103. 

In this embodiment, the cart 100 may transition from a closed position to an open position when the end panel 104 and both side panels 101, 102 are removed and swung along the indicated rotational direction 107 via the coil 106b. This may be an arced range of 270 degrees or more below the cart bed bottom 137. 

In some embodiments, utilizing the coil 106b there may be upper bar. T17his may simply be a curved interior tunnel to secure the magnet to a shopping cart bar. In other embodiments, the curved interior tunnel may be supplemented with a perpendicularly oriented tunnel to accommodate the crisscrossed bar structure of cart panels. 

Also shown by FIG. 4A is a block magnet 602 that may be used with the improved cart 100. Included in the block magnet 602 may be a bar attachment tunnel 604 located through the longitudinal center thereof. Furthermore, the block magnet 602 may be bifurcated along the shown bifurcating line 603 to facilitate the magnet being attachable to a cart 100 that has been constructed before improvement. Furthermore, the bar attachment tunnel 604 may be structured to accommodate the geometric configuration of the cart segment it is to be attached. Like the cylinder magnet 601, in some embodiments this may simply be a curved interior tunnel to secure the magnet to a shopping cart bar. In other embodiments, the curved interior tunnel may be supplemented with a perpendicularly oriented tunnel to accommodate the crisscrossed bar structure of cart panels. Furthermore, the magnet 604 may be polygonal with a plurality of flat faces 630 structured to facilitate the engagement of a cart panel thereon.

FIG. 4B illustrates an improved end panel 605 that may be associated with an improved cart 100. In this embodiment, the end panel 605 may include a pair of attachment loops 607 at opposing upper corners of the end panel 605. The attachment loops 607 may be circular extensions of the upper edge of the end panel 605 structured to accommodate the horizontally oriented upper edge of the side panels 101, 102. With this improved end panel 605, the existing end panel of the cart 100 can be removed and this improved end panel 605 can be fitted onto the extended upper edge bars that would protrude from the respective end of the cart 100. These attachment loops 607 may act as the upper fastening members 105 in lieu of other fastening members 105 mentioned herein. 

Additionally, the improved end panel 104 may include a pair of handle loops 606 at opposing upper corners of the end panel 605 just outside the attachment loops 607. In some embodiments, the handle loops 606 may be circular extensions of the upper edge of the end panel 605 continued from the attachment loops 607. In other embodiments, the handle loops 606 may be separate members soldered or attached by 18other means to the end panel 104. In any embodiment, the handle loops 606 may be used as a facilitating means to grab and pull the end panel 104 from the top of the cart 100 and rotate it downward to an open position. 

FIG. 4C illustrates the clamp 609 that may be used with the improved cart 100. Like the magnets 601, 602, the clamp 609 may be bifurcated into a first segment 611 and a second segment 612 separated by an attachment channel 615 to facilitate the clamp 609 being attachable to a cart 100 that has been constructed before improvement. Furthermore, the attachment channel 615 may be structured to accommodate the geometric configuration of the cart segment it is to be attached. Like the magnets 601, 602 in some embodiments this may simply be a curved interior tunnel to secure the clamp 609 to a shopping cart bar. In other embodiments, the attachment channel 615 may be supplemented with a perpendicularly oriented tunnel to accommodate the crisscrossed bar structure of cart panels. In any embodiment, the front face 616 of the clamp 609 may be structured to accommodate a vertically oriented end panel bar to removably secure the end panel 104 to the cart 100. 

FIG. 4D shows a receiving hook 617 that may be used with the improved cart 100. Similar to the clamp 609, the receiving hook 617 may be structured to accommodate a vertically oriented end panel bar to removably secure the end panel 104 to the cart 100. The receiving hook 617 may include a closed attachment end 618, which may be a circular end structured to accommodate a vertically oriented side panel and fixedly attach the receiving hook 617 thereto. The opposing end of the receiving hook 617 may be a curved open end 619 structured to receive and removably secure an end panel 104 to a side panel 101, 102. An elongate flexible medial member 620 may be bendable. This may allow the receiving hook 617 to stretch to expose the curved open end to allow an end panel 104 to be ensnared by the panel receiving area 622 or allow for the receiving hook 617 to release the end panel 104. In any embodiment, the receiving hook 617 may be structured to accommodate a vertically oriented end panel bar to removably secure the end panel 104 to the cart 100. 

FIG. 4E illustrates different types of magnets that may be used with the improved cart 100. These magnets may include semi-cylindrical magnets 623 with a bar attachment channel and a semi-block magnet 624 with a bar attachment channel 625. 
19 
These magnets 623, 624 may be structured to easily fit on the bars of a cart 100. Therefore, these magnets may be used to easily convert a traditional shopping cart to an improved cart 100. 
Figure 8 shows the front panel 104 rotated downward up to 270 degrees in an open position to permit the cart 100 to be positioned to the edge of the trunk of a vehicle to facilitate the unloading of goods from the cart by sliding the goods in lieu of lifting the goods.  By way of anon-limiting examples, the trunk of the vehicle in Figures 8 may be exchanged with surfaces such as a kitchen pantry, warehouse shelves, and containers, to load and unload heavy or supersized items to and from the improved shopping cart.

Consumers are the beneficiaries of this invention. To expedite to the consumers the availability, and at a much lower cost, of the improved shopping cart and rather than waiting for a brand new cart to be manufactured, an existing shopping cart can be retrofitted to meet this invention in less than half an hour using a kit comprising but not limited to a plurality of hardware including magnets and common power tools. 

An improvement kit may come with all or some of the listed components as well as other components listed within this application. 

It should be noted that while some embodiments of the improved cart 100 show specific attachment and rotation components such as block magnets, hinges, closed loops, many of the components may be interchanged in a variety of combinations to carry out the purpose of the invention. By way of non-limiting example, the block magnets may be exchanged with cylinder, channel, and custom made magnets in some embodiments. Furthermore, in other embodiments the magnets, hinges may be exchanged with slide bolt latches. Also, the bottom magnets may in some embodiments be closed loops, hinges or the like. Likewise, a combination of any of the components may be mixed to create a unique and improved shopping cart 100 as contemplated and described within the scope of this application. Furthermore, the end panel 104 may be a new panel or a panel that has been cut out off of an existing shopping cart and removably attached to the cart bed top 136 via a plurality of fastening members 105. Some embodiments include the improved cart as a flat bed shopping cart with downwardly rotatable panels. 

The improved shopping cart does not interfere with the nesting of other shopping carts.  The front panel may be repositioned back to its original closed orientation and the improved cart will nest with other improved or standard shopping carts.

A clean copy of the claims filed by Applicant on 1 November 2021 follows below.

IN THE CLAIMS
	Claims 1-20 are cancelled;
Claim 21.  Claim 21. An improved shopping cart comprising:
a first side panel, a second side panel, a front panel, bottom panel and end panel 104;
a plurality of fastening members attached to the outer frame of at least one of the first side panel, second side panel, and front panel; 
a plurality of rotation facilitating members attached to the outer frame of at least one of the first side panel, second side panel and front panel;
a plurality of mounting hardware attached to the outer frame of at least one of the first side panel, second side panel and front panel;
wherein the front panel is removably attached to at least one of the first side panel and second side panel; 
wherein the end panel 104 is rotatable with respect to the improved shopping cart;
the first side panel and second side panel are fixed and the front panel is rotatable along closed bottom hooks fixed around a bottom frame of the shopping cart; and 
wherein a front panel upper frame is removably attached to the first side panel and second side panel via a flat surface of a magnet fixedly attached to an upper end of the first side panel and second side panel respectively.
Claims 22-28 are cancelled;
Claim 29. The improved shopping cart of claim 21 wherein the front panel may be rotated downward up to 270 degrees to an open position.
	Claim 30.The improved shopping cart of claim 21 wherein the improved shopping cart does not interfere with the nesting of other shopping carts.
Allowable Subject Matter
Claims 21, 29 and 30 allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572. The examiner can normally be reached Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618